Case: 11-60273     Document: 00511895326         Page: 1     Date Filed: 06/21/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 21, 2012
                                     No. 11-60273
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

QUINTINA ALVAREZ HUERTA,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A089 643 873


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Quintina Alvarez Huerta, a native and citizen of Mexico, petitions this
court for review of a Board of Immigration Appeals (BIA) decision dismissing her
appeal of an Immigration Judge’s (IJ) decision denying her an adjustment of
status and ordering her removed from the United States. In light of this court’s
decision of Khalid v. Holder, 655 F.3d 363 (5th Cir. 2011), we grant Huerta’s
petition for review and remand to the BIA for further proceedings consistent
with this opinion.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60273    Document: 00511895326      Page: 2   Date Filed: 06/21/2012

                                  No. 11-60273

      On March 30, 2007, Huerta was issued a Notice to Appear (NTA) for
removal proceedings. Huerta admitted the factual allegations in the NTA,
conceded the charge of deportability, and requested voluntary departure. On
August 5, 2008, the Immigration Judge (IJ) granted Huerta a voluntary
departure. In December 2008, however, Huerta filed a motion to withdraw her
request for voluntary departure and a motion to reopen, asserting that she was
eligible to pursue an adjustment of status. After reviewing the matter, the IJ
reopened Huerta’s case.
      Huerta argued that she was entitled to an adjustment of status based on
the following facts.      In 1986, Huerta’s maternal grandfather filed a
third-preference visa petition on behalf of Huerta’s mother. On this petition,
Huerta, who was 15 years old at the time, was listed as a derivative beneficiary.
This petition had an October 22, 1986 priority date – “a date linked to the time
of filing to reserve the petition’s ‘place in line.’” Khalid, 655 F.3d at 365.
Unfortunately, this 1986 petition did not become current until on or about
January 1, 1995, and, as a result, Huerta was no longer able to benefit as a
derivative beneficiary because she was 24 years old and no longer a “child” under
the immigration law. See 8 U.S.C. § 1101(b).
      In 1996, Huerta’s father, who was a lawful permanent resident, filed a
second-preference visa petition on her behalf. See § 1153(a)(2)(B). Before this
1996 petition was approved, Huerta’s father naturalized. This resulted in the
automatic conversion of the second-preference petition to a first-preference
petition with the same 1996 priority date. See 8 C.F.R. § 204.3. With a priority
date of 1996, there was no visa immediately available for Huerta, and she was
not entitled to an adjustment of status. Huerta argued, however, that, pursuant
to the Child Status Protection Act of 2002 (CSPA), she could retain the priority
date of the 1986 visa petition (the third-preference petition filed by her maternal
grandfather on behalf of her mother on which Huerta was listed as a derivative
beneficiary), and, as a result, a visa would be immediately available, and she

                                        2
   Case: 11-60273      Document: 00511895326    Page: 3    Date Filed: 06/21/2012

                                    No. 11-60273

would be eligible for an adjustment of status. See 8 U.S.C. § 1153(h); 8 U.S.C.
§ 1255(a).
      Relying on the BIA decision in Matter of Wang, 25 I&N Dec. 28 (BIA 2009),
the IJ rejected Huerta’s argument that she could retain the 1986 priority date,
denied Huerta’s application for adjustment of status, and ordered Huerta’s
removal. Huerta appealed to the Board of Immigration Appeals (BIA), but the
BIA dismissed Huerta’s appeal, stating, “To the extent the respondent argues on
appeal that Matter of Wang . . . was wrongly decided, we decline to revisit our
decision in Matter of Wang.” Huerta timely petitioned this court to review the
decision of the BIA.
      On appeal, Huerta argues that the BIA erred by following Matter of Wang.
She maintains that, under the CSPA, her first-preference visa petition retains
the 1986 priority date, and, with a 1986 priority date, she is eligible for an
adjustment of status as a visa is currently available.
      While Huerta’s petition for review was pending, we decided Khalid. In
Khalid, we determined “that the plain language of the . . . (CSPA) is
unambiguous and that the BIA’s interpretation of the statute in Matter of Wang
. . . contravenes the plain language of the CSPA. We decline to follow Matter of
Wang in this circuit.” Khalid, 655 F.3d at 365. We then concluded that “that,
contrary to Matter of Wang, the benefits of . . . § 1153(h)(3) unambiguously apply
to all petitions described in § 1153(h)(2).” Id. at 375.
      Because Khalid had not been issued at the time that the BIA decided
Huerta’s appeal, remand is appropriate to allow the BIA to conduct further
proceedings consistent with current circuit case law. See INS v. Ventura, 537
U.S. 12, 16-17 (2002). Accordingly, Huerta’s petition for review is GRANTED,
and this matter is REMANDED to the BIA for further proceedings consistent
with this court’s opinion Khalid.




                                         3